Exhibit 10.3

Teradata Change in Control Severance Plan

(as Amended and Restated Effective as of October 7, 2008)

Introduction

The Board of Directors of Teradata Corporation (the “Board”) recognizes that,
from time to time, the Company may explore potential transactions that could
result in a Change in Control of the Company. This possibility and the
uncertainty it creates may result in the loss or distraction of certain key
Employees of the Company to the detriment of the Company and its shareholders.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from Employees regarding the best interests of the Company
and its shareholders without concern that Employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change in Control.

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its shareholders to treat fairly its Employees whose employment terminates in
connection with or following a Change in Control.

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of its Employees and to seek to ensure the availability of their continued
service, notwithstanding the possibility or occurrence of a Change in Control.

Therefore, in order to fulfill the above purposes, the Board has caused the
Company to adopt this Teradata Corporation Change in Control Severance Plan (the
“Plan”).

The Plan is intended to comply with the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and other applicable laws.

To the extent the separation pay portion of the Plan is a pension plan, it
qualifies for exemption from Parts II, III and IV of ERISA as a plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated Employees under Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.

On October 7, 2008, the Plan was amended and restated in its entirety, as set
forth herein, to comply with the final regulations issued under Section 409A of
the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT OF PLAN

As of the Effective Date, the Company established the Teradata Corporation
Change in Control Severance Plan. On October 7, 2008, the Plan was amended and
restated in its entirety, as set forth in this document, to comply with the
final regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings:

(a) “Accounting Firm”. As defined is Section 4.4(b).

(b) “Base Salary”. The Participant’s wages or base salary on an annualized
basis, excluding all bonus, overtime, health additive and incentive
compensation, payable by the Company as consideration for the Participant’s
services.

(c) “Bonus Amount”. An amount equal to the Participant’s average bonus earned
under the Company’s Management Incentive Plan, or any comparable bonus under any
predecessor or successor plan (or comparable plans of any predecessor company
including without limitation NCR Corporation), for the last three full fiscal
years prior to the Date of Termination (or for such lesser number of full fiscal
years prior to the Date of Termination for which the Participant was eligible to
earn such a bonus, and annualized in the case of any pro rata bonus earned for a
partial fiscal year), provided that in the event that the Participant was not
eligible to receive an annual bonus during any of the preceding three full
fiscal years, an amount equal to the Participant’s Target Bonus.

(d) “Board”. The Board of Directors of Teradata Corporation.

(e) “Cause”. A termination for “Cause” shall have occurred where a Participant
is terminated because of (A) the willful and continued failure of the
Participant to perform substantially the Participant’s duties with the Company
or any of its affiliates (other than any such failure resulting from incapacity
due to physical or mental illness) for a period of at least thirty (30) days
after a written demand for substantial performance is delivered to the
Participant by the Board or, unless the Participant is the Chief Executive
Officer of the Company, the Chief Executive Officer of the Company, specifically
identifying the manner in which the Board or, except if the Participant is the
Chief Executive Officer, the Chief Executive Officer believes that the
Participant has not substantially performed the Participant’s duties; or (B) the
willful engaging by the Participant in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company. For purposes of this
provision, no act or failure to act, on the part of the Participant, shall be
considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer (except if the
Participant is the Chief Executive Officer) or based upon the advice of counsel
for the Company shall be conclusively presumed

 

2



--------------------------------------------------------------------------------

to be done, or omitted to be done, by the Participant in good faith and in the
best interests of the Company. The termination of employment of the Participant
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Participant and the Participant is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Participant is guilty of the conduct described
in subsection (A) or (B) above, and specifying the particulars thereof in
detail.

(f) “Change in Control”. The occurrence of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act “)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either (a) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (b) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(d) any acquisition pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (iii) of this Section; or

(ii) If within any 24-month period, individuals who, as of the date of this
Plan, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date of this Plan whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds ( 2/3) of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote

 

3



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be;
(B) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Corporate Transaction; and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Corporate Transaction; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, the Separation (as defined in the Separation
Agreement) shall not constitute a Change in Control.

(g) “Claimant”. As defined in Section 7.1.

(h) “COBRA Coverage”. As defined in Section 4.2(c).

(i) “Code”. The Internal Revenue Code of 1986, as amended from time to time.

(j) “Company”. Teradata Corporation and any successor thereto.

(k) “Compensation Committee”. The Compensation and Human Resource Committee of
the Board.

(l) “Date of Termination”. The date on which a Participant has a “separation
from service” with the Company and its subsidiaries within the meaning of
Section 409A of the Code.

(m) “Disability”. The absence of the Participant from the Participant’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness that is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Participant or the Participant’s legal representative.

(n) “Effective Date”. The Distribution Date as defined in the Separation
Agreement.

(o) “Employee”. Any regular, full-time or part-time employee of the Company or
its Affiliates.

 

4



--------------------------------------------------------------------------------

(p) “ERISA”. Employee Retirement Income Security Act of 1974.

(q) “Good Reason”. With respect to any Participant, the occurrence of any of the
following events without the Participant’s prior written consent:

(i) the assignment to the Participant of any duties inconsistent in any respect
with the Participant’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities, as in effect immediately
prior to a Change in Control, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant;

(ii) any reduction in the Participant’s Base Salary below the Required Base
Salary,

(iii) the failure to pay incentive compensation to which the Participant is
otherwise entitled under the terms of the Company’s Management Incentive Plan
(“MIP”) or the Teradata Corporation 2007 Stock Incentive Plan (“SIP”), or any
successor incentive compensation plans, at the time at which such awards are
usually paid or as soon thereafter as administratively feasible;

(iv) the reduction in Target Bonus or Maximum Bonus for a Participant under the
MIP or any successor plan or the reduction in any SIP Target Award or SIP
Maximum Award under the SIP or any successor incentive compensation plan, other
than in the case of a reduction in any SIP Target Award or SIP Maximum Award,
such reduction is pursuant to an across-the-board reduction applicable to
similarly situated executives of the Company;

(v) the failure by the Company to continue in effect any equity compensation
plan in which the Participant participates immediately prior to the Change in
Control, unless a substantially equivalent alternative compensation arrangement
(embodied in an ongoing substitute or alternative plan) has been provided to the
Participant, or the failure by the Company to continue the Participant’s
participation in any such equity compensation plan on substantially the same
basis, in terms of the level of such Participant’s participation relative to
other participants, as existed immediately prior to the Change in Control
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Participant;

(vi) Except as required by law, the failure by the Company to continue to
provide to the Participant employee benefits substantially equivalent, in the
aggregate, to those enjoyed by the Participant under the qualified and
nonqualified employee benefit and welfare plans of the Company, including,
without limitation, the pension, life insurance, medical, dental, health and
accident, disability retirement, and savings plans, in which the Participant was
eligible to participate immediately prior to the Change in Control, other than a
reduction of such benefits, in the aggregate, of less than 5% of aggregate value
of such benefits as of immediately prior to the Change in Control, or the
failure by the Company to provide the Participant with the number of paid
vacation days to which such Participant is entitled under the Company’s vacation
policy immediately prior to the Change in Control;

 

5



--------------------------------------------------------------------------------

(vii) the Company’s requiring the Participant to be based at any office or
location (x) that is more than forty (40) miles from the principal place of
employment immediately prior to the Change in Control and (y) that would
increase the Participant’s commute by more than twenty (20) miles from the
Participant’s commute immediately prior to the Change in Control, or the
Company’s requiring the Participant to travel on Company business to a
substantially greater extent than required immediately prior to the Change in
Control; or

(viii) any failure by the Company to comply with Article V.

(r) “Gross-Up Payment”. As defined in Section 4.4(a).

(s) “Maximum Bonus”. With respect to any Participant, the higher of (x) the
Participant’s maximum bonus under the annual bonus plan applicable to the
Participant immediately prior to the Change in Control, provided that if no
maximum bonus has been established for such year under such plan, the year
immediately preceding the year in which the Change in Control occurs or (y) the
Participant’s maximum bonus under the annual bonus plan applicable to the
Participant in effect at any time after the Change in Control. As used in this
definition, the reference to “maximum bonus” shall mean the maximum level under
the factors the Compensation Committee may set in its exercise of downward
discretion as provided in the MIP.

(t) “Outstanding Company Common Stock”. As defined in Section (f)(i).

(u) “Outstanding Company Voting Securities”. As defined in Section (f)(i).

(v) “Participant”. An Employee who meets the eligibility requirements of
Section 3.1.

(w) “Payment Date”. The 55th day immediately following the Date of Termination,
or such later date as required by Section 4.6. Notwithstanding the preceding
sentence, in the event that either (i) the Participant’s Date of Termination
occurs prior to the applicable Change in Control in accordance with Section 4.1,
(ii) the Date of Termination occurs subsequent to a Change in Control but the
applicable Change in Control does not constitute a “change in the ownership or
effective control” of the Company or “a change in the ownership of a substantial
portion of the assets” of the Company (each as defined in
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder as in effect
from time to time) or (iii) the Date of Termination occurs subsequent to the
second anniversary of the Change of Control, then the Payment Date means the
first business day that is more than six months following the Participant’s Date
of Termination (or, if the Participant dies during such six-month period, the
Participant’s death). Interest shall accrue on any amounts payable on the date
set forth in the immediately preceding sentence from the Date of Termination at
the applicable federal rate provided for in Section 7872(f)(2)(A) of the Code in
effect on the Date of Termination.

(x) “Plan”. The Teradata Corporation Change in Control Severance Plan.

 

6



--------------------------------------------------------------------------------

(y) “Plan Committee”. The committee which shall have full power and authority to
administer the Plan and may delegate to one or more officers and/or Employees of
the Company such duties in connection with the administration of the Plan as it
may deem necessary, advisable or appropriate. Prior to a Change in Control, the
Plan Committee shall consist of the members of the Compensation Committee;
provided, however, that any time prior to a Change in Control, the Plan
Committee may designate Incumbent Board members or individuals who were officers
of the Company as of immediately prior to the Change in Control (“Incumbent
Members”) to serve as the Plan Committee following the Change in Control. Once
designated by the Plan Committee prior to a Change in Control to serve following
a Change in Control, Incumbent Members may not be removed from the Plan
Committee following the Change in Control.

(z) “Release”. As defined in Section 4.1.

(aa) “Required Base Salary”. With respect to any Participant, the higher of
(x) the Participant’s Base Salary as in effect immediately prior to the Change
in Control and (y) the Participant’s highest Base Salary in effect at any time
thereafter.

(bb) “SIP Maximum Award”. With respect to any Participant, the higher of (x) the
Participant’s maximum award under the SIP or any successor plan for the year
immediately prior to the Change in Control, provided that if no maximum award
has been established for such year under such plan, the most recent year
preceding the Change in Control in which such an award has been established or
(y) the Participant’s maximum award under the SIP or any successor plan in
effect at any time after the Change in Control.

(cc) “SIP Target Award”. With respect to any Participant, the higher of (x) the
Participant’s target award under the SIP or any successor plan for the year
immediately prior to the Change in Control, provided that if no target award has
been established for such year under such plan, the most recent year preceding
the Change in Control in which such an award has been established or (y) the
Participant’s target award under the SIP or any successor plan in effect at any
time after the Change in Control.

(dd) “Separation Agreement”. The Separation and Distribution Agreement by and
between the Company and NCR Corporation.

(ee) “Separation Benefit”. The benefits payable in accordance with Section 4.2
of the Plan.

(ff) “Target Bonus”. With respect to any Participant, the higher of (x) the
Participant’s target bonus under the annual bonus plan applicable to the
Participant immediately prior to the Change in Control, provided that if no
target bonus has been established for such year under such plans, the year
immediately preceding the year in which the Change in Control occurs or (y) the
Participant’s target bonus under the annual bonus plan applicable to the
Participant in effect at any time after the Change in Control. As used in this
definition, the reference to “target bonus” shall mean the target level under
the “Management Incentive Objectives” or other factors the Compensation
Committee may set in its exercise of downward discretion as provided in the MIP.

(gg) “Tier Level”. As defined in Section 3.1.

 

7



--------------------------------------------------------------------------------

(hh) “Underpayment”. As defined in Section 4.4(b).

(ii) “Welfare Benefit Period”. For Participants designated as Tier Level I,
three years following the Date of Termination. For Participants designated as
Tier Level II, two years. For Participants designated as Tier Level III, one
year.

ARTICLE III

ELIGIBILITY

3.1 Participation. Each Employee who is designated by the Board as a Section 16
Officer shall be eligible to be a Participant in the Plan. The Plan Committee
may also designate any other Employee as a Participant. In the event the Plan
Committee designates certain Participants by job title, position, function or
responsibilities, an Employee who is appointed to such a position after the
Effective Date of this Plan shall be eligible as a Participant upon the date he
or she begins his or her duties in such position, unless otherwise determined by
the Plan Committee. The Plan Committee shall designate each Participant in the
Plan as a member of a specific tier for the purposes of calculating the
Participants’ Separation Benefit under this Plan (“Tier Level”).

3.2 Duration of Participation. Subject to Article VI, an Employee shall cease to
be a Participant in the Plan when he or she (i) ceases to be an Employee or
(ii) ceases to be designated by the Board as a Section 16 officer or
(iii) ceases to be designated by the Board as a Participant (unless, in the case
of clause (ii), the Plan Committee specifically determines that the Employee
shall remain a Participant). Notwithstanding the foregoing, a Participant who is
entitled, as a result of ceasing to be an Employee under the circumstances set
forth in Section 4.1, to payment of a Separation Benefit or any other amounts
under the Plan shall remain a Participant in the Plan until the full amount of
the Separation Benefit and any other amounts payable under the Plan have been
paid to the Participant.

ARTICLE IV

SEPARATION BENEFITS

4.1 Right to Separation Benefit. Except as otherwise provided in Section 4.4
with respect to the benefits thereunder, which shall be provided regardless of
whether a Participant incurs a termination of employment, and subject to the
restrictions of Section 4.6, a Participant shall be entitled to receive from the
Company a Separation Benefit in the amount provided in Section 4.2 if, within
the two year period following the Change in Control, (i) a Participant’s
employment is terminated by the Company without Cause (other than by reason of
the Participant’s death or Disability) or (ii) a Participant’s employment is
terminated by the Participant for Good Reason; provided, that if the termination
described in clause (i), or the event constituting Good Reason giving rise to
the termination described in clause (ii), as applicable, occurs within the
six-month period ending on the date of such Change in Control, but the
Participant can reasonably demonstrate that such termination or event, as
applicable, occurred at the request of a third party who had taken steps
reasonably calculated to effect a Change in Control, the termination or event,
as applicable, will be treated for all purposes of this Plan as having occurred
immediately following the Change in Control. Notwithstanding the foregoing, in
no event shall any benefits be provided to a Participant under this Plan unless
the Participant has executed a restrictive covenant and release agreement in the
form attached hereto as Exhibit A (the “Release”), the Participant has not
revoked the Release, and the Release has become effective and irrevocable in
accordance with its terms by the Payment Date.

 

8



--------------------------------------------------------------------------------

4.2 Separation Benefits.

(a) In General. If a Participant’s employment is terminated in circumstances
entitling him or her to a Separation Benefit as provided in Section 4.1, the
Company shall pay such Participant a lump sum in cash, within thirty (30) days
following the Payment Date, a Separation Benefit equal to the product of (a) the
sum of the Participant’s Required Base Salary and the Participant’s Bonus Amount
and (b) the Separation Multiplier shown in Table 1 as determined by the
Participant’s designated Tier Level.

Table 1

 

Tier Level

   Separation Multiplier  

I

   300 %

II

   200 %

III

   100 %

(b) Accrued Incentive Pay. In addition, if a Participant’s employment is
terminated in circumstances entitling him or her to a Separation Benefit as
provided in Section 4.1, the Company shall pay such Participant a lump sum in
cash in an amount equal to the sum of:

(i) the amount of any unpaid annual bonus under the MIP or any successor plan
and award under the SIP or any successor plan for any completed performance
period, which amount shall be paid in accordance with the terms of the
applicable plan document or award agreement; plus

(ii) the product of (x) the Bonus Amount and (y) a fraction, the numerator of
which is the number of days in the bonus year in which the Date of Termination
occurs through the Date of Termination and the denominator of which is 365,
which amount shall be paid within thirty (30) days following the Payment Date.

(c) Welfare and Other Benefits.

(i) In addition, during the Welfare Benefit Period or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall provide to a Participant entitled to a Separation Benefit,
continued health care, dental and life insurance for the Participant and/or the
Participant’s family at least equal to, and at the same cost to the Participant
and/or the Participant’s family, as those that would have been provided to them
in accordance with the plans, programs, practices and policies in effect as of
immediately prior to a Change in Control or, if more favorable to the
Participant, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliates and their families; provided,
however, that notwithstanding the Welfare Benefit Period, such medical and other
welfare benefits shall terminate upon such time as the Participant becomes
reemployed with another employer and is eligible to receive such benefits

 

9



--------------------------------------------------------------------------------

under another employer provided plan. The Participant’s entitlement to COBRA
continuation coverage under Section 4980B of the Code (“COBRA Coverage”) shall
not be offset by the provision of benefits under this Section and the period of
COBRA Coverage shall commence at the end of the Welfare Benefit Period, during
which the Participant receives benefits under this Section).

(ii) A Participant entitled to a Separation Benefit will also be entitled to
participate in the Company’s outplacement assistance program, provided by the
Company’s selected outplacement services firm, as in effect under the Company’s
policy applicable to the Participant on the date of the Change in Control, for a
period of one (1) year following his or her Date of Termination.

(iii) In addition, to the extent a Participant entitled to a Separation Benefit
was eligible to receive financial counseling benefits under the Company’s policy
in effect at the time of a Change in Control, such Participant shall be entitled
to receive such financial counseling benefits for a period of one (1) year
following his or her Date of Termination.

(iv) The continued benefits described in this Section that are taxable benefits
(and that are not disability pay or death benefit plans within the meaning of
Section 409A of the Code) are intended to comply, to the maximum extent
possible, with the exception to Section 409A of the Code set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent that any of
those benefits either do not qualify for that exception, or are provided beyond
the applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (i) any reimbursement of eligible expenses shall be paid within 30 days
following the Participant’s written request for reimbursement; provided that the
Participant provides written notice no later than 60 days prior to the last day
of the calendar year following the calendar year in which the expense was
incurred; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any other calendar year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

4.3 Other Benefits Payable. The Separation Benefit provided pursuant to
Section 4.2 above shall be provided in addition to, and not in lieu of, all
other accrued or vested or earned but deferred compensation, rights, options or
other benefits which may be owed to a Participant upon or following termination,
including, but not limited to accrued vacation or sick pay, reimbursement for
business expenses previously incurred, amounts or benefits payable under any
bonus or other compensation plans, the MIP, the SIP, stock option plan, stock
ownership plan, stock purchase plan, life insurance plan, health plan,
disability plan or similar or successor plan, other than any severance plan,
program, agreement or arrangement , unless such plan, program, agreement or
arrangement has a specific reference to this Section. Stock options and other
stock awards under the Teradata 2007 Stock Incentive Plan or comparable plan
will vest and become payable or exercisable upon the occurrence of a Change in
Control to the extent provided in that plan.

 

10



--------------------------------------------------------------------------------

4.4 Tax Gross-Up.

(a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Participant of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section, if it shall be
determined that the Participant is entitled to the Gross-Up Payment, but that
the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to the Participant and the
amounts payable under this Plan shall be reduced so that the Parachute Value of
all Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of
the amounts payable hereunder, if applicable, shall be made by first reducing
the payments under Section 4.2(a), and then any payments due under
Section 4.2(b)(ii), and then any benefits due under Section 4.2(c) (with
benefits or payments in any group having different payment terms being reduced
on a pro-rata basis). For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under the Sections of this Plan identified in the
immediately preceding sentence (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Plan would not result in a reduction
of the Parachute Value of all Payments to the Safe Harbor Amount, no amounts
payable under the Plan shall be reduced pursuant to this Section.
Notwithstanding anything in this Plan to the contrary, the Company’s obligations
under this Section shall not be conditioned upon the Participant’s termination
of employment. By way of example, in the event of a Change in Control which does
not result in a Participant’s termination of employment or entitlement to a
Separation Benefit under this Plan, but which causes the accelerated vesting of
such Participant’s stock options under a separate plan giving rise to an Excise
Tax, the Company’s obligations under this Section shall apply with respect to
such accelerated vesting.

(b) Subject to the provisions of Section 4.4(c), all determinations required to
be made under this Section, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by the Company’s then current
independent outside auditors, or such other nationally recognized certified
public accounting firm as may be designated by the Plan Committee immediately
prior to a Change in Control (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Participant
within fifteen business days of the receipt of notice from the Participant that
there has been a Payment or such earlier time as is requested by the Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Plan Committee
may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section, shall be paid by the Company to the Participant within
five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Participant. As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that

 

11



--------------------------------------------------------------------------------

Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to
Section 4.4(c) and the Participant thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Participant.

(c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten business days after the Participant is
informed in writing of such claim. The Participant shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Participant shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section, the
Company shall control all proceedings taken in connection with such contest and,
at its sole discretion, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the applicable taxing authority in
respect of such claim and may, at its sole discretion, either pay the tax
claimed to the appropriate taxing authority on behalf of the Participant and
direct the Participant to sue for a refund or contest the claim in any
permissible manner, and the Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Participant to sue for a refund, the Company shall indemnify and hold the
Participant harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such

 

12



--------------------------------------------------------------------------------

payment or with respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Participant with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Participant shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Participant of a Gross-Up Payment or payment by
the Company of an amount on the Participant’s behalf pursuant to Section 4.4(c),
the Participant becomes entitled to receive any refund with respect to the
Excise Tax to which such Gross-Up Payment relates or with respect to such claim,
the Participant shall (subject to the Company’s complying with the requirements
of Section 4.4(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Participant’s behalf pursuant to Section 4.4(c), a determination is made that
the Participant shall not be entitled to any refund with respect to such claim
and the Company does not notify the Participant in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(e) Notwithstanding any other provision of this Section, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Participant, all or
any portion of any Gross-Up Payment, and the Participant hereby consents to such
withholding. Moreover, in order to comply with Section 409A of the Code, the
Company and the Participant shall take all steps reasonably necessary to ensure
that any Gross-Up Payment, Underpayment or other payment or reimbursement made
to the Participant pursuant to this Section will be paid or reimbursed on the
earlier of (i) the date specified for payment under this Section, or
(ii) December 31st of the year following the year in which the applicable taxes
are remitted or, in the case of reimbursement of expenses incurred due to a tax
audit or litigation to which there is no remittance of taxes, the end of the
calendar year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation in
accordance with Section 409A of the Code.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

13



--------------------------------------------------------------------------------

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

(iv) The “Safe Harbor Amount” means 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

4.5 Payment Obligations Absolute. Except as otherwise provided in
Section 4.2(c), the Company’s obligation to make the payments provided for in
this Plan and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan, and such amounts shall not be reduced
whether or not the Participant obtains other employment.

4.6 Section 409A. For purposes of this Plan, “termination of employment” or
words or phrases to that effect shall mean a “separation from service” within
the meaning of Section 409A of the Code. Notwithstanding the foregoing
provisions of this Article IV, if the Participant is a “specified employee,” as
determined under the Company’s policy for identifying specified employees on the
Date of Termination, then to the extent required in order to comply with
Section 409A of the Code, all payments, benefits or reimbursements paid or
provided under this Plan that constitute a “deferral of compensation” within the
meaning of Section 409A of the Code, that are provided as a result of a
“separation from service” within the meaning of Section 409A of the Code and
that would otherwise be paid or provided during the first six months following
such Date of Termination shall be accumulated through and paid or provided
(together with interest from the Date of Termination at the applicable federal
rate under Section 7872(f)(2)(A) of the Code in effect on the Date of
Termination), on the first business day that is more than six months following
the Participant’s Date of Termination (or, if the Participant dies during such
six-month period, within 30 days after the Participant’s death).

ARTICLE V

SUCCESSOR TO COMPANY

This Plan shall bind any successor of or to the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Plan if no succession had taken place. In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
term “Company,” as used in this Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

6.1 Duration. The Plan shall continue in effect from the Effective Date through
December 31, 2009; provided, however, that the Plan shall renew automatically
for successive one-year periods unless the Board determines, through a
resolution duly adopted by a majority of the entire membership of the Board no
later than ninety (90) days prior to the expiration of the then current term,
that the Plan shall not be extended, in which event the Plan shall terminate at
the expiration of the then current term. In the event that a Change of Control
occurs within one year following a termination, the Plan shall not so terminate.
If a Change in Control occurs, this Plan shall continue in full force and effect
and shall not terminate or expire until after all Participants who become
entitled to any payments hereunder shall have received such payments in full and
all adjustments required to be made pursuant to Section 4.4 have been made.

6.2 Amendment and Termination. The Plan may be amended in any respect by
resolution adopted by a majority of the Board; provided, however, in the event
that a Change in Control occurs within one year following an amendment to the
Plan that would adversely affect the rights or potential rights of Participants,
the amendment will not be effective. In anticipation of or on or following a
Change in Control, the Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect which adversely
affects the rights of Participants without the consent of each Participant so
affected. For the avoidance of doubt, removal of a Participant as a Participant
(other than as a result of the Participant ceasing to be an Employee) or a
decrease in the Participant’s Tier Level shall be deemed to be an amendment of
the Plan which adversely affects the right of the Participant.

6.3 Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Board. An amendment of the Plan in accordance with the terms hereof shall
automatically effect a corresponding amendment to all Participants’ rights and
benefits hereunder. A termination of the Plan shall be in accordance with the
terms hereof automatically effect a termination of all Participants’ rights and
benefits hereunder.

ARTICLE VII

MISCELLANEOUS

7.1 Determinations of the Plan Committee; Dispute Resolution. Any interpretation
or construction of, or determination or action by, the Plan Committee with
respect to the Plan and its administration shall be binding upon any and all
parties and persons affected thereby, subject to the exclusive appeal procedure
set forth herein, except for any interpretation or construction of, or
determination or action by, the Plan Committee relating to whether a Participant
has “Good Reason” to resign, which shall not be determined by the Plan Committee
but instead shall be subject to de novo review. If any person eligible to
receive benefits under the Plan, or claiming to be so eligible, believes he or
she is entitled to benefits in an amount greater than those which he or she has
received (a “Claimant”),

 

15



--------------------------------------------------------------------------------

he or she may file a claim in writing with the Teradata Pension and Benefits
Committee (“PBC”). The PBC shall review the claim and, within 90 days after the
claim is filed, shall give written notice to the Claimant of the decision. If
the claim is denied, the notice shall give the reason for the denial, the
pertinent provisions of the Plan on which the denial is based, a description of
any additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary, and
an explanation of the claim review procedure under the Plan. Any person who has
had a claim for benefits denied by the PBC shall have the right to request
review by the Plan Committee. Such request must be in writing, and must be made
within sixty days after such person is advised of the denial of benefits. If
written request for review is not received within such sixty day period, the
Claimant shall forfeit his or her right to review. The Plan Committee shall
review claims that are appealed, and may hold a hearing if it deems necessary,
and shall issue a written notice of the final decision. Such notice shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based. The decision shall be
final and binding upon the Claimant and the Plan Committee and all other persons
involved. Any dispute or controversy arising under or in connection with this
Plan and not resolved through the foregoing process shall be settled exclusively
by arbitration in the city of the Company’s headquarters, in accordance with the
rules of the American Arbitration Association then in effect. In addition, and
as an exclusive alternative to the filing of a claim with the PBC, a Claimant
may seek to resolve a dispute or controversy by filing a claim in arbitration
without first seeking the review of the PBC or Plan Committee. The arbitrator
may award only those damages which are consistent with the terms of this Plan
and shall not have authority to award punitive damages. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

7.2 Indemnification. If a Participant institutes any legal action in seeking to
obtain or enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Plan, the Company shall
reimburse the Participant (within 10 days following the Company’s receipt of an
invoice from the Participant) for all reasonable costs and expenses relating to
such legal action that are incurred at any time from the Effective Date through
the Participant’s remaining lifetime or, if longer, through the 20th anniversary
of the Effective Date, including reasonable attorney’s fees and expenses
incurred by such Participant, unless a court or other finder of fact having
jurisdiction thereof makes a determination that the Participant’s position was
frivolous. In no event shall the Participant be required to reimburse the
Company for any of the costs and expenses relating to such legal action. The
Company’s obligations under this Section shall survive the termination of this
Plan. In order to comply with Section 409A of the Code, in no event shall the
payments by the Company under this Section be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided, that the Participant shall have submitted an invoice
for such fees and expenses at least 30 days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred.
The amount of such legal fees and expenses that the Company is obligated to pay
in any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and the Participant’s
right to have the Company pay such legal fees and expenses may not be liquidated
or exchanged for any other benefit.

 

16



--------------------------------------------------------------------------------

7.3 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its subsidiaries’
regarding termination of employment.

7.4 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

7.5 Section 409A Savings Clause. It is intended that the payments and benefits
provided under this Plan shall either be exempt from the application of, or
comply with, the requirements of Section 409A of the Code. This Plan shall be
construed, administered, and governed in a manner that effects such intent. If
any compensation or benefits provided by this Plan may result in the application
of Section 409A of the Code, the Company shall modify the Plan in the least
restrictive manner necessary in order to exclude such compensation from the
definition of “deferred compensation” within the meaning of such Section 409A or
in order to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and without any diminution in
the value of the payments to the Participants. Although the Company will use its
best efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of the benefits provided under this
Plan is not warranted or guaranteed. Neither the Company, its subsidiaries nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by a
Participant (or any other individual claiming a benefit through the Participant)
as a result of this Plan.

7.6 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of Delaware, without
reference to principles of conflict of law, and to the extent not preempted by
ERISA.

7.7 Trust. The Compensation Committee may establish a trust with a bank trustee,
for the purpose of paying benefits under this Plan. If so established, the trust
shall be a grantor trust subject to the claims of the Company’s creditors and
shall, immediately prior to a Change in Control, be funded in cash or common
stock of the Company or such other assets as the Compensation Committee deems
appropriate with an amount equal to 120 percent of the aggregate benefits
payable under this Plan (including without limitation any required Gross-Up
Payments) assuming that all Participants in the Plan incurred a termination of
employment entitling them to Separation Benefits immediately following the
Change in Control, provided, that, in the event that such funding would result
in the imposition of taxes and penalties under Section 409A of the Code with
respect to any current or former Section 16 officers or any “covered employees”
within the meaning of Section 162(m) of the Code, the trust shall not be funded
with respect to such individuals.

7.8 Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such Federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby certifies that this amended Plan was
approved and adopted by the Board on October 7, 2008 and, therefore, Teradata
has caused this amended Plan to be executed this 7th day of October, 2008.

 

FOR TERADATA CORPORATION By:  

/s/ Michael F. Koehler

  Michael F. Koehler   President and Chief Executive Officer

 

18



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

 

1.

In consideration of the payments and benefits to which (the “Participant”) is
entitled from the Teradata Corporation Change in Control Severance Plan (the
“Plan”) as set forth on Schedule A hereto1, the Participant for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge Teradata Corporation (the “Company”) and its
subsidiaries, affiliates and divisions (the “Affiliated Entities”) and their
respective predecessors and successors and their respective, current and former,
trustees, officers, directors, partners, shareholders, agents, employees,
consultants, independent contractors and representatives, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age [(including the
Age Discrimination in Employment Act of 1967)]2, national origin, religion,
disability, or any other unlawful criterion or circumstance, relating to the
Participant’s employment or termination thereof, which the Participant and
Releasors had, now have, or may have in the future against each or any of the
Releasees from the beginning of the world until the date hereof (the “Execution
Date”).

 

2.

[The Participant acknowledges that: (i) this entire agreement is written in a
manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this agreement; (iii) he was given a period of
[forty-five][twenty-one] days within which to consider this agreement; and
(iv) to the extent he executes this agreement before the expiration of the
[forty-five][twenty-one]-day period, he does so knowingly and voluntarily and
only after consulting his attorney. The Participant shall have the right to
cancel and revoke this agreement during a period of seven days following the
Execution Date, and this agreement shall not become effective, and no money
shall be paid hereunder, until the day after the expiration of such seven-day
period. The seven-day period of revocation shall commence upon the Execution
Date. In order to revoke this agreement, the Participant shall deliver to the
Company, prior to the expiration of said seven-day period, a written notice of
revocation. Upon such revocation, this agreement shall be null and void and of
no further force or effect.]3

 

3.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: the obligations of the Company set forth in the Plan or other
obligations that, in each case, by their terms, are to be performed after the
date hereof (including, without limitation, obligations to Participant under any
stock option, stock award or agreements or obligations under any pension plan or

 

 

1

To set forth benefits payable or provided to Participant.

2

Only for those to whom ADEA is applicable.

3

Only for those to whom ADEA is applicable.

19



--------------------------------------------------------------------------------

 

other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); obligations to indemnify the Participant
respecting acts or omissions in connection with the Participant’s service as a
director, officer or employee of the Affiliated Entities; obligations with
respect to insurance coverage under any of the Affiliated Entities’ (or any of
their respective successors) directors’ and officers’ liability insurance
policies; or any right Participant may have to obtain contribution in the event
of the entry of judgment against Participant as a result of any act or failure
to act for which both Participant and any of the Affiliated Entities are jointly
responsible.

 

4. The Participant shall not, at any time during the 12-month period following
the Participant’s Date of Termination (the “Restricted Period”), without the
prior written consent of the Company, directly or indirectly, solicit or recruit
(whether as an employee, officer, director or Independent Contractor) any person
who is, or was at any time during the three months prior to such solicitation or
recruitment, an employee, officer, director or Independent Contractor of the
Company or any of its Affiliates. Further, during the Restricted Period, the
Participant shall not take any action that could reasonably be expected to have
the effect of encouraging or inducing any employee, officer, director or
Independent Contractor of the Company or of its Affiliates to cease their
relationship with the Company or any of its Affiliates for any reason.
Notwithstanding the foregoing, a general solicitation of the public for
employment shall not violate the foregoing provisions of this Section so long as
such general solicitation does not target any employee, officer, director or
Independent Contractor of the Company or any of its Affiliates.

 

5. The Participant shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or its Affiliates, and their respective businesses, which
information, knowledge or data shall have been obtained by the Participant
during the Executive’s employment by the Company and its Affiliates and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Participant or representatives of the Participant in
violation of this Agreement). After termination of the Participant’s employment
with the Company, the Participant shall not, without the prior written consent
of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those persons designated by the Company.

 

6. The Participant understands that if the Participant breaches Sections 5 or 6,
the Company may sustain irreparable injury and may not have an adequate remedy
at law. As a result, the Participant agrees that in the event of the
Participant’s breach of Sections 5 or 6, the Company may, in addition to any
other remedies available to it, bring an action or actions for injunction,
specific performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

20



--------------------------------------------------------------------------------

7. This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Delaware, without reference to its
principles of conflict of laws.

 

8. It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this Agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this Agreement in order to render the same valid and enforceable.

 

9. This Agreement may not be orally canceled, changed, modified or amended, and
no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to the Agreement.

 

10. If the Participant institutes any legal action in seeking to obtain or
enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by the Plan, the Company shall
reimburse the Participant for all reasonable costs and expenses relating to such
legal action, including reasonable attorney’s fees and expenses incurred by such
Participant, unless a court or other finder of fact having jurisdiction thereof
makes a determination that the Participant’s position was frivolous. In no event
shall the Participant be required to reimburse the Company for any of the costs
and expenses relating to such legal action. The reimbursement of legal fees
shall be subject to the restrictions set forth in Section 7.2 of the Plan.

 

11. Capitalized terms used but not defined herein shall have the meaning set
forth in the Plan.

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement, which
includes a release.

 

TERADATA CORPORATION By:  

 

[name] [title] PARTICIPANT Voluntarily Agreed to and Accepted this      day of
                     20    

 

[                        ]

 

21